                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Randolph Martin,                             )        C/A No. 4:18-cv-03332-DCC
                                             )
                                 Plaintiff,  )
                                             )
vs.                                          )
                                             )                       ORDER
Florence County Sheriff’s Department and     )
Deputy Sullivan,                             )
                                             )
                                 Defendants. )
_____________________________________

       In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.),

this matter was referred to United States Magistrate Judge Thomas E. Rogers, III, for pre-

trial proceedings. On January 2, 2019, Defendants filed a Motion to Dismiss. ECF No. 10.

On the same day, this Court issued an Order pursuant to Roseboro v. Garrison, 528 F.2d

309 (4th Cir. 1975), in which Plaintiff was advised of the summary judgment/dismissal

procedure and the possible consequences if he failed to respond adequately. ECF No. 11.

Despite this explanation, Plaintiff did not respond to the Motion.

       On February 26, 2019, the Magistrate Judge issued a Report and Recommendation

(“Report”) recommending dismissal of this action pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure because Plaintiff failed to prosecute his case. ECF No. 13. The

Magistrate Judge advised Plaintiff of the procedures and requirements for filing objections

to the Report. Id. Plaintiff failed to file objections or update his address and the time to do

so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                    The
recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or recommit

the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b). The Court

will review the Report only for clear error in the absence of an objection. See Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the

absence of timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order

to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation. Accordingly, the Court adopts and incorporates the Report by reference

in this Order. This action is DISMISSED with prejudice pursuant to Rule 41(b) for failure

to prosecute.

       IT IS SO ORDERED.

                                                   s/ Donald C. Coggins, Jr.
                                                   United States District Judge

May 13, 2019
Spartanburg, South Carolina
                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            3
